Citation Nr: 0904255	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-20 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for right homonymous 
hemianopsia (claimed as peripheral vision loss or residuals 
of a stroke).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972 and from January 1991 to August 1991.  
Additionally, he served more than 20 years with the National 
Guard in the State of Florida.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the RO.  

In January 2007, the Board remanded the case for further 
evidentiary development of the record.  

The Board observes that, in the January 2009, the veteran's 
representative waived agency of original jurisdiction review 
of additional evidence submitted by the veteran after the 
October 2008 Supplemental Statement of the Case.  The 
additional evidence merely consists of a statement from the 
veteran indicating the he remained unsatisfied with the 
continued denial of his claim and wanted his case to be 
immediately returned to the Board.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to right homonymous hemianopsia (claimed 
as peripheral vision loss or residuals of a stroke) during 
active service or for many years thereafter.  

2.  The currently demonstrated right homonymous hemianopsia 
(claimed as peripheral vision loss or residuals of a stroke) 
is not shown to be due to any event or incident of the 
veteran's active service or any period of active duty for 
training while he was serving with the National Guard.  



CONCLUSION OF LAW

The veteran's disability manifested by right homonymous 
hemianopsia (claimed as peripheral vision loss or residuals 
of a stroke) is not due to disease or injury that was 
incurred in or aggravated by military service, nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6 (c)(3), 3.159, 3.303, 
3.307, 3.309(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The veteran was initially provided with a VCAA notice letter 
in December 2002, prior to the initial adjudication of the 
claim.  In the January 2007 remand, the Board found that 
letter to be inadequate.  In an April 2007 letter, the 
veteran was provided notice regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence that pertained to the claim.  He was also 
advised of how disability ratings and effective dates are 
assigned.  The case was most recently adjudicated in an 
October 2008 Supplemental Statement of the Case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service private and 
VA treatment records and examination reports, and the 
appellant's own statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process and was fully informed of 
the status of his claim.  

Thus, the record demonstrates that the veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  The Board has an obligation to provide adequate 
reasons and bases supporting this decision, and its analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a stroke, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The evidence does not show, nor does the veteran allege, that 
his right homonymous hemianopsia (claimed as peripheral 
vision loss or residuals of a stroke) was present during 
either period of active service, or within one year of either 
period thereof.  

The private medical records clearly show that the veteran 
experienced a posterior cerebral artery infarction in March 
2001, more than 10 years after his second period of active 
duty that resulted in right homonymous hemianopsia.  Hence, 
it is not shown that the disability began during a period of 
active duty or within one year of his discharge from his two 
periods of active duty.  

Moreover, there is no medical nexus opinion relating the 
disability to a specific incident or event that occurred 
during either period of active duty.  

The veteran asserts in this case that, since he was still 
serving with the National Guard, he should be considered to 
have been on active duty, and that service connection should 
be established for the disability on that basis.  
Additionally, he reported in a written statement that he 
suffered the stroke after he received a phone call from his 
supervisor informing him that one of the units C23 Sherpas 
crashed killing all on board.  The pilot of the aircraft was 
someone that he had known for more than 20 years.  This news 
reportedly caused tremendous psychological stress that led to 
his having a stroke.  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty, including an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 U.S.C.A. § 101(24).  Active duty for 
training includes full-time duty performed by members of the 
National Guard of any state.  38 C.F.R. § 3.6 (c)(3).  The 
term "inactive duty training" includes duty (other than full-
time duty) performed under sections 316, 502, 503, 504, or 
505 of title 32, or the prior corresponding provisions of 
law.  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  

The evidence in this case does not serve to show that the 
posterior cerebral artery infarction, which resulted in right 
homonymous hemianopsia, occurred during a period of active 
duty for training.  While it is clear that the veteran had a 
long and very distinguished career with the Florida National 
Guard, such service is distinguished from active duty for the 
purpose of applying the relevant law and regulations 
pertaining to the grant of service connection.  Consequently, 
service connection for the disability may not be granted.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right homonymous hemianopsia 
(claimed as peripheral vision loss or residuals of a stroke) 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


